DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Arguments
Applicant's arguments filed on 6/27/2022 have been fully considered but they are not persuasive or are moot
Applicant argues on pages 4-7 that Masumura does not generate an arbitrary field and the claimed invention generates a phase distribution that is not related to the medium. First, Masumura does initially generate an arbitrary field as cited previously (Masumura, Para 11; “a method for irradiating a medium with a wave […] and is not designed to focus on the particular portion in the medium”). There is no requirement in the claims that each step also be generated arbitrarily. If anything, the figures cited on page 6 of the arguments look anything but arbitrary. Second, there is no requirement in the claims that the phase distribution be generated without any relation of the medium. The claims have been amended to recite the that phase distribution is generated only with the computer but that is not the same as saying that generation of the phase distribution is done without any relation to the medium, that only requires that the computer generate the phase distribution. There is no other device in Masumura which is generating the phase distribution, so Masumura’s disclosure falls under the broadest reasonable interpretation of the claims. The Examiner agrees that there are differences between Masumura and the invention but that they are not reflected in the claims and the Examiner recommends amending the claims to use language which more closely aligns with the Applicant's intent. Accordingly, this argument is not persuasive.
Applicant argues on page 5, that the claims require acting on the medium only with the light field whereas Masumura requires an initial light. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Ntziachristos et al. (US20170156600, hereafter Ntziachristos) to disclose these limitations in the claim. Accordingly, this argument is moot.
Applicant argues on page 5-7 that the claimed invention uses ultrasound imaging rather than photoacoustic imaging but the claims specifically require generating a sound field using the photoacoustic effect to generate an ultrasound field distribution on the surface or inside of the target object which is what photoacoustic imaging is. Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim recites the limitation “acting on a photoacoustic medium only with the field of light” in line 11 and the Applicant explains in their arguments on page 5 that the intent was to require that no incidental light be used on the photoacoustic medium as required in the Masumura. Any negative limitation or exclusionary proviso must have basis in the original disclosure. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05(i). Here, the specification provides no basis for excluding the use of incident light. At best, the specification has an absence of a positive recitation of using incident light. Accordingly, this claim is rejected under 112a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Masumura (US20120300608) and Ntziachristos et al. (US20170156600, hereafter Ntziachristos).
Regarding claim 1, Masumura discloses in Figure 7 a method for realizing an arbitrary ultrasonic field (Masumura, Para 11; “According to an aspect of the present invention, a method for irradiating a medium with a wave […] and is not designed to focus on the particular portion in the medium”), the method comprising the following steps:
S1. irradiating a spatial light modulator (SLM 715) (Masumura, Para 141; “The SLM 715 can modulate the phase of the pulse light 720”) (Masumura, Para 35; “spatial light modulator (SLM)”) with a pulsed laser (pulse light 720) emitted by a pulsed laser machine (laser 713) (Masumura, Para 141; “A laser 713 whose wavelength may be same as that of the laser 700 emits a pulse light 720 of several nanoseconds”) expanded by an optical beam expander (lens unit 714) (Masumura, Para 141; “A lens unit 714 can be used as necessary”) (Masumura, Fig. 7; showing the lens unit 714 expanding light emitted by the laser 713) (Masumura, Para 110; “A lens system 606 expands the incident light beam 616”, The lens unit 714 is interpreted as acting in the same manner as lens systems 606);
S2. calculating and generating a corresponding phase distribution diagram according to a design goal only with a computer, inputting the phase distribution diagram to the spatial light modulator (Masumura, Para 135; “A processing unit (not shown) is provided in this system. This processing unit can be configured to control a generator comprising a spatial light modulator (SLM) 715, such as a liquid crystal on silicon (LCOS), in order to generate a reconstructed light which may be equivalent to the phase conjugation (phase conjugation wave) by utilizing digital holographic technique”) (Masumura, Para 115; “The phase distribution is obtained by calculating the phase of the detected frequency-shifted light on each pixel from the digital hologram with a phase-shifting method. The processing unit sets the phase value of each pixel in the SLM 614 according to the phase distribution obtained”); modulating a phase of the pulsed laser irradiated on the spatial light modulator, and then forming a light field with a target phase distribution pattern at a focal plane by the pulsed laser through an optical lens (Masumura, Para 141; “A lens unit 714 can be used as necessary. The SLM 715 can modulate the phase of the pulse light 720 such that a reconstructed light 738 may be equivalent to the phase conjugation”) (Masumura, Para 170; “using the phase conjugation wave or reconstructed wave, which is designed so as to focus on a specific portion, with a signal caused by using a wave, which is not designed to focus on the specific portion”); and,
S3. acting on a photoacoustic medium with the light field, generating a sound field corresponding to the light field inside the photoacoustic medium due to the photoacoustic effect, constituting a two-dimensional or three-dimensional spatial sound source via the sound field (Masumura, Para 142; “The energy of the light absorbed in the local volume 708 locally causes an increase in temperature, thus resulting in expansion of the volume of this local region, and an acoustic wave (photoacoustic signal) is generated”); and transmitting sound waves emitted by the spatial sound source through a certain distance to form an expected coherent ultrasound field distribution on a surface or inside of a target object (Masumura, Para 145-146; “A second ultrasound system 716 can act as a detecting unit and/or detector to measure the photoacoustic signal generated by the reconstructed light 738 around the local volume 708 to monitor the focused light distribution in the medium 707 around the area in response to the irradiation by the reconstructed light 738. Instead of using the second ultrasound system 716, the ultrasound system 709 can be used for detecting the photoacoustic signal […] An image generating process may follow the photoacoustic measurement. An image generating unit (not shown) may reconstruct three-dimensional images by using the above obtained photoacoustic signal”);
wherein by adjusting the phase distribution diagram input to the spatial light modulator (Masumura, Para 135; “A processing unit (not shown) is provided in this system. This processing unit can be configured to control a generator comprising a spatial light modulator (SLM) 715, such as a liquid crystal on silicon (LCOS), in order to generate a reconstructed light which may be equivalent to the phase conjugation (phase conjugation wave) by utilizing digital holographic technique”) (Masumura, Para 74; “In this kind of dynamic holographic method, the hologram which is inscribed in the photorefractive crystal 307 follows the change of its frequency-shifted wavefront self-adaptively. This adaptively changed hologram can help the phase conjugation beam 318 generated by the backward pump light 317 to focus the light in a slightly changed scattering environment in the medium 312”. The holographic method of first embodiment is interpreted as operating a similar to manner to the holographic method of the cited fifth embodiment.), a coherent ultrasonic field distribution formed on the surface or inside of the target object is changeable at any time (Masumura, Para 141; “The SLM 715 can modulate the phase of the pulse light 720 such that a reconstructed light 738 may be equivalent to the phase conjugation”).
Masumura does not clearly and explicitly disclose acting on a photoacoustic medium only with the light field.
In an analogous photoacoustic imaging field of endeavor Ntziachristos discloses acting on a photoacoustic medium only with a light field (Ntziachristos, Para 7; “In a method according to a preferred embodiment of the invention a region of interest of the object is irradiated with electromagnetic radiation, in particular light, by means of an irradiation unit and acoustic, in particular ultrasonic, waves are detected, which were generated in the region of interest of the object upon irradiation with the electromagnetic radiation”) (Ntziachristos, Para 117; describing an alternate embodiment which additionally uses tissue illumination which means the original embodiment does not use tissue illumination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumura to include acting on a photoacoustic medium only with the light field as taught by Ntziachristos in order to reduce the size of the device and the duration of procedure as needed.
The use of the techniques of acting on the photoacoustic medium with the light field taught by Ntziachristos in the invention of Masumura would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating a photoacoustic wave in the photoacoustic medium; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, Masumura as modified by Ntziachristos above discloses all of the limitations of claim 1 as discussed above.
Masumura as modified by Ntziachristos above further discloses wherein the spatial light modulator is a phase-type spatial light modulator (Masumura, Para 141; “The SLM 715 can modulate the phase of the pulse light 720 such that a reconstructed light 738 may be equivalent to the phase conjugation”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793